PER CURIAM.
Appellant’s sentences for Counts II through VI, involving armed burglary, armed robbery and armed sexual batteries, are affirmed. Appellant’s sentence for Count I, relating to first degree premeditated or felony murder, is reversed to the extent that it includes a three-year minimum mandatory sentence for use of a firearm, imposed pursuant to section 775.087(2), Florida Statutes (1998), which was to be served consecutively to the 25-year minimum mandatory sentence imposed for the capital felony pursuant to section 775.082(1), Florida Statutes (Supp.1994). See Downs v. State, 616 So.2d 444 (Fla.1993); Gaiter v. State, 652 So.2d 848 (Fla. 3d DCA), review denied, 664 So.2d 248 (Fla.1995); Clarington v. State, 636 So.2d 860 (Fla. 3d DCA), review denied, 648 So.2d 721 (Fla.1994). Appellant’s sentence as to Count I is otherwise affirmed.
AFFIRMED in part, REVERSED in part and REMANDED for resentencing in accordance with this decision.
ERVIN, MINER and MICKLE, JJ„ concur.